DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined AIA  first to invent provisions. 
For reissue applications filed before September 16, 2012, all references to 35   U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012. Where specifically designated, these are "pre-AIA " provisions.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

This action is responsive to the application filed 11/06/2020 which is a reissue of application 15/910,510 (U.S. Patent No. 10,147,786), issued on Dec. 04, 2018.
Claims 1-9 were original. Claim 1 is amended.  Claims 1-9 are currently pending in the application. Claim 1 is independent claims. 

                               Improper Amendment
1/ The Preliminary amendment filed 11/06/2020 does not comply with 37 CFR
1.173(b), (c), (d) and (g) which sets forth the manner of making amendments in reissue application (MPEP 1453).
Amendment is objected because deleted matter must be enclosed by a single bracket (see amended claim 1), and the status identifier of claims 2-9 should be (original).

 
Specification
2/. The disclosure is objected to because on col. 1, CROSS-REFERENCE TO RELATED APPLICATIONS should be updated with respect to the present reissue application.  Correction is required.  
 
                                          Defective Declaration
The reissue oath/declaration filed with this application is defective because it fails
to identify at least one error which is relied upon to support the reissue application. See
37 CFR 1.175 and MPEP § 1414.
The reissue declaration filed on 11/06/2020 does not specifically identify the
error in the original patent, thus presenting new claims to correct the error. Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error. See MPEP 1414. II.
In identifying the error, it is sufficient that the reissue oath/declaration identify a
single word, phrase, or expression in the specification or in an original claim, and how it
renders the original patent wholly or partly inoperative or invalid. See MPEP 1414. II.(B).

3/. Claims 1-9 are rejected as being based upon a defective reissue declaration
under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect in the declaration is set forth in the discussion above
in this Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7-9 are confusing and indefinite, it is unclear as to what is the upper bound of the distance range.  Greater than 50%, 70% or 90% as recited in the claims could be 100% which is the full thickness of the drift region, and how could the doped superjunction be formed within the third doped region (i.e. the drift region 114) when its bottom is spaced from the fourth doped region (i.e. buffer region 112) by the full thickness of the third doped semiconductor region (drift region 114). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4/. Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Udrea et al. (US 2016/0260823, cited by Applicant).
Udrea. Fig. 1 (annotated below) and related text discloses a vertical trenched gate transistor 100A being formed in a semiconductor body having first and second vertically spaced apart surfaces 104 and 106, the vertical trenched gate transistor 100A comprising: a first doped semiconductor region 128 extending from the first surface 106 into the semiconductor body and having a first conductivity type (N+); a second doped semiconductor region 116 disposed beneath the first doped semiconductor region 128 and having a second conductivity type (P) that is opposite from the first conductivity type; a third doped semiconductor region 114 disposed beneath the second doped semiconductor region 116, the third doped semiconductor region 114 having the first conductivity type and having a lower doping concentration (N-) than the first doped semiconductor region; a fourth doped semiconductor region 112 disposed beneath the third doped semiconductor region 114, the fourth doped semiconductor region having the first conductivity type (N) and having a higher doping concentration than the third doped semiconductor region 114; a gate trench 120 extending from the first surface 106 into the semiconductor body and through the first and second semiconductor regions 128, 116, the gate trench 120 comprising an electrically conductive gate electrode 124 and a gate dielectric 122 that insulates the gate electrode124  from the semiconductor body; a doped superjunction region 130 disposed within the third doped semiconductor region 114 beneath the gate trench 120, the doped superjunction region 130 comprising first, second, and third doped pillars 134, 136, the second pillar laterally centered between the first and third pillars 134 and forming a p-n junction with the first and third pillars 134 (Udrea, para [0023], lines 3-6 discloses “structure 130 may include two N type region 134 and one P type region 136 situated between and adjoining the two N type region 134”), wherein the first and third pillars 134 are vertically separated from the second doped semiconductor region 116, and wherein the first and third pillars 134 are laterally separated from one another by the second pillar.

Regarding to claim 2:
Fig. 1A shows the upper sides of the first and third pillars 134 are separated from the second doped semiconductor region 116 by a portion of the third semiconductor region 114.


Regarding to claim 3:
Fig. 1A shows the doped superjunction region 130 directly adjoins only the gate trench 120 or the third semiconductor region 114.

Regarding to claim 4:
Fig. 1A shows the first, second, and third doped pillars are elongated in a vertical direction that is perpendicular to the first and second surfaces of the semiconductor body.

Regarding to claim 5:
Fig. 1A shows the first the first and third doped pillars 134 directly adjoins first and second lower corners of the gate trench 120.
 
 Regarding to claim 6:
Fig. 1A shows bottom of the second doped pillar directly adjoins the third region.
 
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st & 3rd pillars)][AltContent: textbox (2nd pillar)]
    PNG
    media_image1.png
    661
    781
    media_image1.png
    Greyscale


                                             Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Udrea’ 825 is cited as of interest.

Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 10,147,786 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan Nguyen whose telephone number is (571)272-1694. The examiner can normally be reached on Mon through Thu from 8:00 AM to 6:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Speer can be reached on 571-272-8385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Signed: 
/Tuan H. Nguyen/Primary Examiner, Art Unit 3991

Conferees:
/Minh Nguyen/ 
Primary Examiner, Art Unit 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991                                                                                                                                                                                                        
.